Citation Nr: 1226650	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-03 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the RO in St. Petersburg, Florida, which granted service connection for residuals, right knee injury, with history of internal derangement and arthralgia, evaluated as 10 percent disabling. 

In April 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the claims folder.  

The Board issued a September 2009 decision denying a claim for service connection for a pulmonary condition and, in pertinent part, remanding the right knee disability rating.  In an April 2011 decision, the Board denied, in relevant part, entitlement to an increased initial rating for the right knee on schedular and extraschedular bases.  The Veteran had separately raised the issue of entitlement to TDIU.  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded the TDIU claim for initial action by the Agency of Original Jurisdiction.  The TDIU issue returns now for appellate consideration.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

During his April 2009 hearing the Veteran raised the issues of entitlement to service connection for a heart disability, "a staph infection" (he gave somewhat conflicting testimony as to whether this claim was in reference to a right foot disability) (service connection for a staph infection of the right foot was denied in April 2008), and a back disability secondary to service-connected right knee disability.  Multiple statements received in 2010 and 2011 raise claims for service connection for injuries to both ankles, the lumbar spine, sphincter muscles, both shoulders, the neck and cervical vertebral discs, brain stem and closed head injury all as secondary to falls caused by his service-connected right knee disability, in addition to a claim for heart disease.  The RO has taken no action on any of these claims.  The Board REFERS them to the RO for appropriate action.

In this regard, the Board has considered the issue of whether it should remand this case, once again, in order for the RO to address these new issues.  However, the Board finds that a further delay in this case is simply unwarranted.  If, at some point, the RO and/or Board grant service connection for a new disability the Veteran is free to reapply for his claim for TDIU.  However, delaying the case indefinitely in order to address new claims (and newer claims raised after those claims) raised at a different stage (or stages) of the proceedings is simply unfair to the Veteran (who wants a timely adjudication of his case).  Based on the facts of this case, it is clear to the undersigned that if the Board were to remand on this basis the issue before the Board would never be fully adjudicated as the Veteran raises multiple claims regularly.  As the Court has stated:

Advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court.  Such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 972 F.2d 331 (Fed. Cir. 1992).  
  
In this regard, the Veteran is asked to fully lists all disabilities he believes are related to his service or his service related disabilities and provide this complete list to the RO, who will adjudicate the claims.  In the interim, the Veteran is asked to not file additional claims (if  possible) in order to avoid a delay in those new claims he has filed.

The Board also notes that in May 2011 the Veteran sent a document to the Board which he styled a Notice of Appeal, Notice of Objection, Notice to Stop Work, Demand for Hearing before the Board and Notice of Demand for Deposition.  The Veteran objected to the contents and orders contained in the Board's April 2011 decision.  The content of the submission is confusing in that three of the remedies the Veteran requests do not exist in VA adjudication proceedings, the Veteran has already received a Board hearing and is not entitled to another on the basis that he disagrees with the outcome of a Board decision and in that Notices of Appeal are to be filed with the U.S. Court of Appeals for Veterans Claims (Court), not the Board.  The appeal requirements were explained, in detail, to the Veteran in the Notice of Appellate Rights provided to the Veteran in April 2011.  Should the Veteran wish to pursue such an appeal, he must contact the Court.  Instructions are included in the Notice of Appellate Rights accompanying this decision.  


FINDINGS OF FACT

1.  The Veteran is currently service connected for residuals, right knee injury, with history of internal derangement and arthralgia, rated as 10 percent disabling, tinnitus rated as 10 percent disabling and bilateral hearing loss rated as 20 percent disabling.  These evaluations do not meet the schedular requirements for assignment of a total disability rating based on individual unemployability.

2.  The Veteran's service connected disabilities are not of such severity as to preclude substantially gainful employment, at this time.



CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on individual unemployability are not met, and there is no evidence to warrant referral for consideration of individual unemployability on an extra-schedular basis.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total Disability due to Individual Unemployability

The Board must clarify the extent of the issue on appeal before proceeding.  The instant issue is the last remaining theory of entitlement as to an increased rating in excess of 10 percent for residuals, right knee injury, with history of internal derangement and arthralgia.  As discussed in the Introduction, the Board bifurcated the Veteran's appeal in May 2011 because a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran is alleging that he is unemployable as to the additional disabilities for which he presently seeks service connection.  These additional disabilities do not fall under the penumbra of the present claim as they are separate and distinct.  

As noted above, in the event that service connection is granted for any or all of those disabilities, unemployability as to the effect of the whole will be adjudicated as part of the assignment of an initial rating or ratings.  This decision is limited in scope to presently service-connected disabilities, not his non-service connected disabilities at this time.   

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

At present, the Veteran is presently service-connected for residuals, right knee injury, with history of internal derangement and arthralgia, rated as 10 percent disabling, tinnitus rated as 10 percent disabling and bilateral hearing loss rated as 20 percent disabling.  The Veteran's combined rating is 40 percent.  38 C.F.R. § 4.25.  The Veteran does not meet the schedular criteria listed in 4.16(a).  

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.

The Veteran describes a host of right knee symptomatology and functional limitations.  For example, the Veteran complains of marked employment interference due to an inability to walk for more than short distances, an inability to climb stairs without taking several breaks, an inability to go out in sunshine due to medication warnings, having frequent dizzy spells causing loss of balance and falling down episodes, an inability to sit without having his feet inclined, memory lapses, restless leg syndrome, having a long history of being disabled since 1994, having preexisting conditions which preclude insurance coverage, and being an injury risk.  He has alleged that his dizziness and falling spells are part and parcel of his service-connected right knee disability.  A June 2006 statement described a total loss of mobility and having severe muscle contractions when attempting to walk, stand or drive more than a few miles.  In October 2007, the Veteran has alleged the presence of neurological impairment in his right leg which causes the "right knee and ankle" to frequently give out without warning as if a "nerve was turned off."  

A February 2008 lay statement from a former colleague regarding the Veteran's right knee is unpersuasive as well.  The colleague reported that he and his family witnessed the Veteran fall over on at least six occasions.  The colleague stated that the Veteran had trouble rising from a sitting position and fell repeatedly while walking or standing.  The colleague indicated that he lived near the Veteran and drove him many places as the Veteran was prone to rapid acceleration while driving due to his right knee problems.  

As discussed at length in the Board's April 2011 decision, the Veteran's report regarding the onset, frequency and duration of these falling episodes is completely unreliable.  The Veteran's complaints were extensively evaluated by orthopedic and neurological specialists.  The orthopedic evaluations could not locate objective evidence of the Veteran's much complained of "give way" problem.  The neurological evaluations could not locate an objective neurological disorder in the right lower extremity.  The Board also notes that the Veteran was independently diagnosed with syncope, the medical term for fainting, apart from his right knee disability.  As discussed in the Introduction, the Veteran is not presently service-connected for these complaints.  The Veteran has been denied service connection for shortness of breath and chronic obstructive pulmonary disease (COPD), and the remaining complaints have yet to be adjudicated by the RO.  As such, all of these complaints fall outside the scope of the instant appeal.  The Board has referred these matters to the RO and they are not presently within the Board's jurisdiction. 

As noted above, the Veteran is asked to fully lists all disabilities he believes are related to his service or his service related disabilities and provide this complete list to the RO, who will adjudicate the claims.  In the interim, the Veteran is asked to not file additional claims (if  possible) in order to avoid a delay in those new claims he has filed.

The Veteran has submitted medical treatise documents in support of his right knee claim describing the surgeries that he has undergone.  These documents do not address employability.

The Veteran has also provided a handicapped parking application, signed by a private physician in January 1998, indicating that the Veteran has a condition which is "SEVERELY LIMITED IN HIS OR HER ABILITY TO WALK DUE TO AN ARTHRITIC, NEUROLOGICAL OR ORTHOPEDIC CONDITION."  The application is generic in claiming the Veteran has some condition which may be arthritic, neurological or orthopedic impeding his ability to walk and holds little probative value as this document does not identify the condition, or conditions, causing this limitation.  

The Veteran has also submitted a newspaper article involving the sentencing of a driver convicted of driving under the influence (DUI) manslaughter.  That individual had allegedly been under the influence of Xanax, a medication used to treat anxiety and panic disorder, which had a side-effect of drowsiness.  While the Veteran's treatment records show the use of Xanax, he is not service-connected for a psychiatric disability.  The effects of the medication cannot support a finding that he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

The remaining record establishes that the Veteran's employment history, educational and vocational attainment and personal pursuits showed extensive ability in the presence of his service-connected disabilities.  The record demonstrates that the Veteran lost that employment due to a June 1993 industrial accident.  The Veteran's Social Security Administration (SSA) records show that he was found disabled due to a mood disorder with a related anxiety disorder in July 1999.  The mood disorder is the result of the June 1993 industrial accident.  Prior to the industrial accident, he was fully capable of flying as an airplane pilot, and engaging in sports such as golf, scuba diving, bowling and sail boating.  

The most recent VA examination in February 2012 reveals a similar history.  The Veteran reported medical retirement in 1994 due to a work accident, a statement that only provides highly probative factual evidence against this claim, clearly indicating a post-service accident caused him to be retired, providing factual evidence against his claim.  He was noted to have a vast number of other physical disabilities including, but not limited to, diabetes mellitus, type 2, restless legs, degeneration of the cervical and lumbar vertebral discs, lumbar radiculopathy with sciatica, left shoulder degenerative joint disease, hypertension, chronic ischemic changes and old lacunar infarcts of the brain, and moderate peripheral vascular and arterial disease.  In describing his usual routine, the Veteran reported that his wife works and that he assists her around the house making her coffee, preparing her lunch, straightening the bed, doing laundry and cleaning dishes.  He reported driving independently and admitted on questioning that he occasionally does cabinetry work several times a month in his home workshop.  

The examiner conducted a physical examination and concluded that the right knee disability would be productive of "mild" limitation of employment, which the Board considers consistent with the 10 percent rating presently assigned, providing more evidence against this claim.  

The objective evidence as to the severity of the Veteran's service-connected right knee, hearing loss and tinnitus conditions does not show that the conditions would prevent him from being employed.  In this case, the preponderance of the evidence is against finding that the Veteran's service-connected disabilities alone make him unemployable; instead, the medical record indicates that his residuals from the June 1993 accident rendered him unemployable.  The medical evidence of record tends to show that his service-connected conditions are not of such severity as to preclude gainful employment. 
 
In this case, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extra-schedular consideration of a total disability rating based solely on the Veteran's service-connected disorders at this time.  

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disorders or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education.  The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The TDIU issue was raised after initial adjudication of the Veteran's claim.  An August 2011 letter provided notice of the manner in which VA assigns initial ratings and effective dates.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in August 2011, he was provided an opportunity to respond with additional argument and evidence and did so in January 2012 and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran in April 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  VA has been unable to obtain all of the Veteran's service treatment records (STRs).  When service records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  Under such circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  

The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran an appropriate VA examination most recently in 2012.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R.  § 3.327(a).  The examination report addresses the effects of the Veteran's service-connected disabilities in regard to his employability and describes his history in such a manner as to determine whether referral for extraschedular consideration is warranted.  The 2012 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded twice, in September 2009 and April 2011.  The September 2009 remand instructed that the RO obtain a copy of any benefits determination and supporting evidence in the possession of the SSA.  As discussed, the Veteran's SSA records were obtained.  The April 2011 remand instructed the RO to initially develop the TDIU claim and obtain the Veteran's VA treatment records from the Pensacola VA Outpatient Treatment Center since September 2008.  The Veteran was provided with notice in August 2011 regarding the requirements to substantiate TDIU and a February 2012 VA examination.  The Veteran submitted a completed VA Form 21-8940, which elicits information on unemployability.  The Veteran's VA treatment records through August 2011 were obtained for the record.  The Board finds that the RO complied substantially with September 2009 and April 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).



ORDER

Entitlement to TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


